 578DECISIONSOF NATIONALLABOR RELATIONS BOARDMill and Smeltermen Union,Local 16A,UnitedSteelWorkers of AmericaandCharles J. Naesethand Lester M. Naeseth.Case 19-CB-1196March 20, 1968DECISION AND ORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn October 20, 1967, Trial Examiner HowardMyers issued his Decision in the above-entitledproceeding, finding that the Respondent Union hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions tothe Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing, and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the Respondent's excep-tions,and the entire record in the case, and findsmerit in the Respondent's exceptions. The Boardtherefore adopts the findings and conclusions of theTrial Examiner only to the extent that they are con-sistent with this Decision.The facts are full stated in the TrialExaminer'sDecision. In brief, two of the Employer's spraypainters (Jones and Koehnstedt) refused to paint asmokestack because they felt it was unsafe andshould be classified as a higher paying job. Theygrieved to Respondent Union about the matter, andRespondent Union and the Employer met on Oc-tober 8, 1966, in the attempt to settle the dispute.They were unable to resolve the dispute and theEmployer informed Respondent that, if Jones andKoehnstedt did not paint the stack, it would put thejob up for bids. Shortly thereafter, Respondent didpost the job, relieved Jones and Koehnstedt of theirspray painting jobs, and returned them to theirformer positions as carpenter helpers, as a result ofwhich they lost certain seniority and fringe benefits.About October 25, employee Lester Naeseth in-formed Respondent that he intended to check onthe number of bids that had been submitted for thespray painting jobs. Respondent advised LesterNaeseth not to seek the job. Further, Respondentposted a leaflet on the bulletin boards in the plantwhich advised the employees of the dispute overthe spray painting jobs and urged all of its membersto"turndown the `stack' spray painting."Nevertheless,LesterNaeseth and his brother,Charles, the Charging Parties herein, submittedbids for and were awarded the spray painting jobs.Approximately a week after they commenced thespray painting jobs, the Naeseth brothers werevisited by representatives of Respondent..bn theEmployer's premises. Respondent's representativeswanted to know why they accepted the spray paint-ing jobs, informed them the matter wasstillindispute, and that if Respondent won the grievance,they not only would lose the spray painting jobs butwould lose their seniority in their old departmentsunder the collective-bargaining agreement sincethey would have been out of such departments formore than 30 days. Respondent's business agentthen stated, in effect, that Respondent would getthe Naeseth brothers "off the job, one way or theother."1The complaint alleges that by thissingle,isolatedremark Respondent violated Section 8(b)(1)(A)of the Act. In his brief to the Trial Examiner, theGeneral Counsel admitted that "it was within theRespondent's rights to get the Naeseth brothers offthe job through the grievance procedure or anyother legalmeans"but contended that the remark"was allencompassing" and "encompasses bothlegal and illegal methods." The Trial Examiner ap-parently agreed with the General Counsel's reason-ing sincehe found, without giving any reason, thatthe "remark was clearly threatening and coercive"and "[a]s such it was violative of Section8(b)(1)(A) of the Act. . . ." We disagree and holdthat thissingleremark is too ambiguous to supporta finding of a violation of Section 8(b)(1)(A). Ac-cordingly, we shall dismiss the complaintin its en-tirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintbe, and it hereby is, dismissed.'The Trial Examiner credited the Naeseth brothers that this remark wasmade Respondentexcepts to this credibilityresolutionby the Trial Ex-aminer However,as the clear preponderanceof the relevant evidence doesnot persuade us that the Trial Examiner's resolutionof this credibility find-ing is incorrect,we will not overrule itStandard Dr, Wall Products, Inc,91NLRB 544, enfd 188 F 2d 362 (C A. 3 )170 NLRB No. 71 MILL & SMELTERMEN UNION,LOCAL 16ATRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHOWARD MYERS, Trial Examiner: This proceed-ing,with the General Counsel of the NationalLabor Relations Board, herein respectively calledthe General Counsel' and the Board, and Respon-dent'-' represented by counsel, was heard before meatGreat Falls,Montana, on August 1 and Sep-tember 6, 1967, upon a complaint dated June 20,1967, issued by the General Counsel through theDirector for Region 19 (Seattle, Washington), andRespondent's amended answer, dated July 15,1967.The complaint, based upon a charge filed jointlyby Charles J. Naeseth and his brother, LesterNaeseth on February 27, alleged, in substance, thatRespondent violated Section 8(b)(1)(A) of the Na-tional Labor Relations Act, as amended from timeto time, herein called the Act.'Upon the entire record in the case,' and from myobservation of the witnesses, I make the following:FINDINGS OF FACTI.THE BUSINESS OPERATIONS OF THE EMPLOYERHEREIN INVOLVEDThe Anaconda Company, herein called Anacon-da, a Montana corporation, has, and atall timesmaterial had, its principle offices and place of busi-ness at Butte, Montana, where it is, and at all timesmaterial has been, engaged in the extraction andprocessing of copper bearing ore. In the course ofitsbusiness operations, Anaconda annually shipsmetal products valued in excess of $50,000 directlysto customers located outside the State of Montana.Upon the basis of the foregoing undisputed facts,I find, in line with established Board authority, thatAnaconda is, and at all times material was, engagedin commerce or in a business affecting commercewithin the meaning of Section 2(6) and (7) of theAct.6II.THE LABOR ORGANIZATION INVOLVEDRespondent is a labor organization admitting tomembership employees of Anaconda.'This term specifically includes counsel for the General Counsel appear-ing at the hearing2The name of Respondent appears herein as corrected at the hearing'As to the unfair labor practices,the complaint alleged that Respondentviolated Section 8(b)(1)(A) of the Act when on or about November 10,1966, J P Mooney, a Respondentagent, told Lester Naeseth and CharlesJNaeseth that unless they ceased the spray painting work they were doingfor their Employer, The Anaconda Company, which job was then the sub-ject matter of a grievance dispute between said Employer and Respondent,"We will get you off the job one way or another "' The briefs filed by the General Counsel and by Respondent's counselon September 26, 1967, have been carefully read and considered5Although Anaconda operates mines and smelters in several States andIII.THE UNFAIR LABOR PRACTICESA. TheSequenceof Events579Howard Jones went to work at Anaconda's GreatFalls,Montana, smelter in 1955. Jones initiallyworked in the smelter's electrolytic, copper refineryand then in 1956 was transferred to its carpentershop as a spray painter.Wallace Koehnstedt was first employed at theGreat Falls smelter in 1957 in the electrolyticcopper refinery. In 1961, Koehnstedt was trans-ferred to the carpenter shop as a carpenter helper.Koehnstedt remained a carpenter helper until 1964,when Abbey Gray,' the superintendent of the car-penter shop, offered him a fob as a spray painter.Koehnstedt accepted and immediately went towork at this higher paid, higher classified, bracketjob.'On October 6, 1966, Gray instructed Jones andKoehnstedt to set up the necessary rigging and scaf-folding preparatory to painting the 126-foot zincdryer smokestack the following day.'During the course of the rigging and scaffoldingoperations, Jones and Koehnstedt noticed that thetop of the zinc dryer stack had been "rusted out" tothe extent that light could plainly be seen comingthrough the "rusted out" portions by a personstanding on the ground. Jones and Koehnstedt re-ported this condition to Gray, who in their presenceinspected the stack.While the three named persons were inspectingthe stack, or shortly thereafter, Jones and Koehn-stedt asked Gray to "up-grade" this particularpainting job so that they would receive more moneyfor it.10 Gray, apparently without making any replyto the request for more money, left Jones andKoehnstedt and consulted with one of his super-visors.Upon his return for this consultation, Graytold Jones and Koehnstedt that he could notcomply with their request and then suggested thatthey "get a hold of" their Union. Later in the dayJonesandKoehnstedtwent to Respondent'sheadquarters and filed a joint grievance.On October 7, the day following the incidentreferred to immediately above,a meetingwas heldin the office of Charlie Hill, the general superinten-dent of the Great Falls smelter; at which Respon-dent was represented by Jones, Koehnstedt, Arthurin foreign countries(116 NLRB 116 1)its Great Falls, Montana,smelter isthe only one here involved6 See, for example,The Anaconda Company,116 NLRB 1161'Also referred to in the record as Albert Gray,6 In 1957, Koehnstedt was offered, but declined, a spray painter's job9 Several other stacks were also to be painted but Respondent main-tained at the hearing that Jones and Koehnstedt were not asked to paintthem10 Jonestestified that he thought they used the expression, "Risk pay"when requesting more money He also testified that he would not havepainted the stack in question even if the job was "up-graded" and hereceived more money performing it because it was unsafe to paint the topdue to its"rusted out" condition 580DECISIONSOF NATIONALLABOR RELATIONS BOARD0. Clausen,Respondent's financial'secretary andbusiness agent,J. P. Mooney,staff representative ofUnited Steel Workers of America and assigned bysaidorganizationtohandleRespondent'sgrievances-with Anaconda, and by Shop StewardWilliam Tweedie. The Company was representedby Hill and Jack Davis, the Great Falls smelter'smaintenance engineer.According to Mooney thefollowing transpired at said meeting:Of course, the Company was reluctant todiscuss the question of the hazardous,operationthat we were-talking about. They preferred to-talk about,instead,that they wanted these guysto paint these stacks and we said it is one thingabout painting stacks but this situation is un-safe.We talked about some methods of tryingto resolve this problem; some other way ofpainting these other stacks than using thisboatswain's chair and hanging it up on top ofthe stack and they took the position that theseguys were going to paint this stack there. Mr.Davis made it very plain that if the guys stayhere they are going to paint that,stack, that'sall.We adjourned the meeting when they tookthe position that if they stay there they aregoing to paint- the stack. We couldn't resolvethe issue of it so we adjourned the meeting.On October 8, the day following the above-described meeting in Hill's office,Clausen and Mo-oney were invited by Leonard Powell, Great Fallssmelter's plant manager,to come to his office. Re-garding this meeting,Mooney testified:Itwas my understanding that he was going togive us an answer on some public grievancesthat had been pending. That is what I un-derstood that we weregoingdowntown to, gethis opinion on some pending grievances, andhe did talk'a-little bit about the grievances butnot very much. He said he really wanted to talkto- us about this spray painting job and stackpainting.He said that these guys,these spraypainters are going to have to paint that stackand we said,well, if they contend it is unsafe-Ipointed out that Brother Tweedie, whosejudgment I relied on,said the employees, in-volved said that this was an .unsafe conditionand that we felt they shouldn't be forced intothis position if this was unsafe.We told him wethought he ought to take a good look at thisthing.This was the kind of thing we said theyhad said.He said well,tell them what we aregoing to do.We are going to post that job andif these guys don't want to do it we will getsomebody else to do it. We will post that joband we are going to bring some people in, putthem on the spray painting job, and we aregoing to take them and put them ahead ofthese guys on the seniority,and those guys ategoing to take a demotion as a result of that. Atthis point we made it very clear to Mr.Powellthat if they do this we are going to have adefault, that's all. Thisunion will not stand stilland have you demote these people and takeaway their seniority because they decline to dothe work they seem to feel is unsafe.If you gothrough this procedure,then we will have tofilegrievances,that'sall there is to do. .When he said they were going to post it wetold them that in our opinion,theUnion'sopinion,that he had--no right to post this job,there was no vacancy in this department. If hewanted to create a job of stack painting orsteeple jack work or something of this type,then we could talk about the-posting or theprocedure for filling that;but there was no-vacancy and in posting this he would be creat-ing a problem because this would be a viola-tion of the contract.Mooney's testimony on direct examination con-tinues:Q. Did- you have some provision in yourcontract for the establishment of new jobs?A. Yes.Q. At that time was there any arbitrationpending concerning the creation of new jobsbetween the Union and the Anaconda Com-pany?A. Yes, there was an arbitration pending atthat time and since has been ruled upon by thearbitrator wherein the job' was not in operationwhen we signed the 1964 agreement, and theCompany -proceeded to remove this particularpiece of equipment and change the rate and weobjectedon the groundsthat this was-steeplejack equipment -and it paid a particular rate,prior to the settlement of, the contract andprior to the settlement of the rates while it was,actually in operation but the job rate shouldapply, and the Company said no, that,since therate of that particular job was not in operationat the time of signing the contract it was' notbinding and they didn't abide by it, and theyproceeded to set the different rate for this job.Q. The position, then that the Union tookwith reference to the steeple jack work was thesame position that the Company had taken inreference to this other piece of equipment?A. Yes.Since the steeplejack work as suchhad not been performed for several years andwas not normally part of,the regular duties -ofspray painters as such at the time ofthe signingof the contract then in effect, then-in ouropinion this justified the creation of a new joband the negotiation of a proper rate for'such ajob.The upshot of the matter was that Jones andKoehnstedt were immediately relieved of theirspray painting jobs and were'returned to -their car-penter helper jobs with the corresponding loss ofcertain seniority and certain fringe benefits.The two spray painting jobs -were posted shortlyafter October-8 by Anaconda, and the Great Falls MILL & SMELTERMEN UNION, LOCAL 16A581smelter employes were invited-to bid-for said jobs.About mid-October, the Charging Parties herein,Charles J. Naeseth and Lester Naeseth, submittedtheir bids for the spray painting jobs vacated byJones and Koehnstedt. The Naeseth brothers wereawarded the jobs. Lester commenced his employ-ment asa spraypainter inOctober and Charles onNovember 2.Respondent posted on the bulletin boards locatedwithin the smelter ,a "Bulletin Information" leaflet,dated October 24, 1966, the pertinent portions ofwhich reads as"follows:Spray Painters:For many months the Unionand the Company have been at odds over theissuesof protective clothing, safety shoes,gloves, working conditions, and upgrading ofthe spraypaintersjob.Theseissueswerecreated,in part,resultingfrom certain types ofpaintbeingused by the Company. As an exam-ple,- the label of one type of paint reads in partas follows:... IF SWALLOWED ... CALL A PHYSICIAN. ..AVOID PROLONGED OR REPEATED CONTACTWITH SKIN AND BREATHING- OF VAPOR ORSPRAYMIST...WEARPROTECTIVECLOTHING AND GLOVES ... WORK CLEANLYANDREMOVEMATERIALFROM' SKINPROMPTLY AND COMPLETELY ... DO NOTWEAR CONTAMINATED CLOTHING, SHOESAND GLOVES .. .The Company has been real hard nosedabout these problems. They have refused towork out a satisfactory solution to theproblems. They have refused to upgrade thespray painters job.Recently the Company attempted to forcethe spray painters to paint-the stacks above thebuilding.The spray painters refused on thegrounds that this was not part of their regularwork, plus the fact that it was unsafe and thatthey were "afraid". We understand that theCompany has now posted the jobs and are try-ing'to get other employees to take the "stack"painting and undercut the position of thespraypainters.We understand that some of the men havebid on this "stack" spray painting job. Wewould like to suggest, therefore,that all of ourmembers turn down the "stack" spray painting.We urge you to support the position of thespray painters and your Union in its' efforts toget justice and decent working conditions forthe spraypainters.About 4 or 5 days prior to assuming his spraypaintingduties, but before bidding for the job,Lester Naeseth went to Respondent's headquartersand during the course of -a conversation withClausen, Naeseth stated that he intended to checkon the number of spray painting bids which hadbeen submitted.Clausen repliedby advisingNaeseth not to seek the job. Naeseth ignoredClausen's advice and went to the smelter that dayand submitted his bid.As noted above, Lester Naeseth began spraypaintingon October 31 and his brother, Charles,started on November 2.Charles Naeseth testified that on November 10,while he and his brother were working in the smel-ter's central garage, Clausen, Mooney, and anotherRespondent official," came into the garage12 andthat the following ensued:A.Well, when [they] first come in, Clausensaid why did we take the job and we, talked fora little bit, and I said, "Well, I didn't=want tosee .anybody else with less seniority than mecome into the spray painter's job,because Iwas working swing shift at the time and Ifigured I would be entitled to a day shift job,just as well as a guy younger than me, so that iswhy I took the job." And we talked a littlewhile longer, and they told ^ us we shouldn'thave taken this job, because we were going tolose -our department seniority, we'd have to goback as a laborer, and this job wasn't- open forbid,because the price on the steeple jackclimbing, as they called it, painting of smokestacks, wasn't open for bid, and the permanentspray painters didn't have that job. But theyhad painted- the stacks years before that-,several years before that-_Q.Q. (By Mr. McCarthy)" Can you recallwhat else was said at that time?A. We talked probably for a few more min-utes and then they said, "Well, if you don'tturn the job down. we will get you off the jobone way or the other."Q.Do you recall who said that?A.Mr. Mooney was the one I recall saidthat.And then I said, well, I wouldn't, Iwasn't going to turn the job down. And wegot to talking a little while longer, and wewere kind of talking back and forth, and thenJack Davis walked by the door and-TRIAL EXAMINER:Who is Jack Davis?THE WITNESS: Jack Davis is the boss atAnaconda.A. (Continuing) -and I asked him-Q. (By Mr. McCarthy) (Interrupting) Whenyou spoke to Mr. Davis, did you move awayLater identified as Larry Dormandy, ajob steward.Clausen, Mooney, and Dormandy were on their way to a zinc leach de-partment grievance meeting, and the three stopped at the garage Dorman-dy had no interest in the spray painting,RespondentAnacondagrievance,and, in fact, prior to this November 10 incident Dormandy knew nothing ofits details" Counsel for the General Counsel 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDfrom Mr. Mooney and Mr. Clausen or werethey in the same area with you?A. Davis kind of walked in the same area,we were all together, a distance of approxi-mately 12 feet.Q.Were you speaking in normal conversa-tional tones?A. Yes. Then I asked him, "What do youthink of these guys trying to tell us to turn thisjob down?" And, then, either Clausen orMooney, I don't know which one it was, wetalked to Jack Davis about the seniroity,losingour department seniority if we had to go back,and Jack Davis made the statement we'd loseour department seniority if we had to go back.He didn't say we weregoingto go back, but hesaid if we had-to go back we'd lose our depart-ment seniority. And shortly after that, why,Clausen and Mooney and this other -guy said,"Well, think it over boys," and they went ontheir way, they left thecentral garage.Lester Naeseth's version of the above-referred-toNovember 10 episode is substantially in accordwith his brother's.Mooney testified that during the course of theaforesaid November 10 conversation, Clausen ex-plained in great detail to the Naeseth brothers thatifRespondent was successful in its grievance overthe spray painting jobs, they would lose all their de-partmental seniority unless they returned to theirrespective department prior to the date fixed by thethenexistingcollective-bargainingagreementbetween' Respondent and Anaconda; that Davis' ad-vice was solicited on this point; and that Davis con-curred in Clausen's interpretation of the contractprovision, except that Davis stated that he was posi-tive as to the time limit.Immediately prior to beingasked to give his version of what took place onNovember 10, Mooney testified as follows on directexamination:Q. Now it is alleged in the complaint thatyou stated that you were going to get-"Wewill get you off the job one way or another."You stated this to the Naeseths on or aboutNovember 10 in a threatening manner. Thecomplaint says you threatened them this way.Is this true or not true?A. Not true.Mooney's testimony then continues:Q. Did you make any threats to them at all?A. No.0.Was there an explanation made to themat that time about the dispute with the Com-pany?Not in detail. They told them that theUnion was beefing with the Company over thequestion of the painting of this particular stackand itssafetyand alsobeefing with the Com-pany over the question of posting of jobs andremoving the seniority away from these regularspray painters and that a written grievancewould be processed around this issue.On cross-examination Mooney testified, "I nevermade any threatening statements of any kind to theNaeseth brothers when asked, "Can you testify withcertainty, that you never made the statements as al-leged?"Clausen and Dormandy each testified that he didnot hear Mooney make the statement attributed tohim by the Naeseth brothers or as set forth in para-graph 7 of the complaint herein.Icredit the testimony of Charles and LesterNaeseth over that of Clausen, Mooney, and Dor-mandy and find that Mooney made the November10 statement attributed to him by the Naeseths. Ibase this finding on both the unpersuasiveness ofRespondent'switnesses regarding their versions ofwhat took place and what was said on the occasionin question, coupled with my personal opinion ofthe demeanor of all the witnesses. Furthermore, inmy judgment the versions given by the Naesethbrothers of what was said by the parties onNovember 10 are inherently more credible thanthose of Clausen, Mooney, and Dormandy, for I amconvinced that both Mooney and Clausen weremore concerned over the outcome of the grievancewhich arose over the refusals of Jones and Koehn-stedt to paint the smokestacks than whether theNaeseth brothers lost their seniority if they did notreturn to their respective departments prior to theprescribed time. This finding is buttressed by thefact that included in Respondent's grievance was ademand that the smokestack spray painting job beclassified as a steeplejack's job. Clausen, moreover,admitted,on cross-examination,that he wanted theNaeseth brothers "to hold their department seniori-ty from which they came and I wanted to win thegrievance"in response to the General Counsel'squestion,"Mr. Clausen, when you went down tospeak with the Naeseths were you primarily con-cerned with their getting back to their old depart-ments or persuading them to get off the job infurtherance of your grievance?"In urging a contrary credibility resolution, coun-sel for Respondent points to the fact that theGeneral Counsel'switnesses were unsure of theexactwords used by the participants in theNovember 10 conversation and gave a different orvaried version as to when in the conversation Mo-oney made the purported unlawful remark. I do notdeem these to be very significant matters; they aredetails of recollection which,in the normal courseof events,would not likely be retained with preci-sion.Suffice to say thatMooney's statement wentto the heart of the situation and touched upon theone concern uppermost in the minds of Respon-dent's officials;to wit,the winning of the pendinggrievance, thereby enabling Jones and Koehnstedtto return to their jobs and having the spray paintingjob reclassified upwards as a steeplejack job.B. Concluding FindingsInsofaras it alleges a violation of Section MILL&SMELTERMENUNION, LOCAL 16A8(b)(1)(A) of the Act,the complaint is limited tothe events of November 10, 1966,recounted here.In addition to finding that Mooney made the re-mark attributed to him by the Naeseth brothers, I,also find that said remark was clearly threateningand coercive.As such it was violative of Section8(b)(1)(A) of the Act whichmakes it an unfairlabor practice for a union to restrain or coerce em-ployees in the exercise of their Section 7 rights.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with Anacon-da's business operations described in section I,above, have a close, intimate,-and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow thereof.V. THE REMEDYHaving found that Respondent has engaged inunfair labor practices, it will therefore be recom-583mended that it cease and desist therefrom, and takecertain affirmative action designed to effectuate thepolicies of the Act.Upon the basis of the foregoing findings of factand upon the record as a whole, I make the follow-ing:CONCLUSIONS OF LAW1.Anacondaisengaged in, and during allmaterial times was engaged in, commerce or in abusinessaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.2.Respondentis a labor organizationwithin themeaning of Section 2(5) of the Act.3.By restraining and coercing employees ofAnacondain the exercise of the rights guaranteedin Section7 of the Act,Respondent has violatedSection 8(b)(1)(A) thereof.4.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and(7) of the Act[Recommended Order omitted from publica-tion.]